FILE COPY




                             Fourth Court of Appeals
                                    San Antonio, Texas
                                       September 17, 2021

                                       No. 04-21-00375-CR

                                     IN RE James LEGATE

                    From the 290th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 1998-CR-6480
                             Honorable Jennifer Pena, Judge Presiding


                                          ORDER

Sitting:         Rebeca C. Martinez, Chief Justice
                 Irene Rios, Justice
                 Liza A. Rodriguez, Justice

        On September 7, 2021, relator filed a petition for writ of mandamus, complaining that the
trial court has failed to rule on his Petition for the Disclosure of the Grand Jury Testimony of
Jesse Hernandez Pursuant to Article 20.02(d) of the Texas Code of Criminal Procedure. This
court is of the opinion that a serious question concerning the relief sought requires further
consideration. See TEX. R. APP. P. 52.8(b). The respondent and the real party in interest may file
a response to the petition in this court no later than October 7, 2021. Any such response must
conform to Texas Rule of Appellate Procedure 52.4.



           It is so ORDERED September 17, 2021.

                                                                   PER CURIAM



           ATTESTED TO:__________________________
                       MICHAEL A. CRUZ,
                       CLERK OF COURT